Exhibit 10.26 DP#510975 CPD#6000185 MICROSOFT HEALTHVAULT SOLUTION PROVIDER AGREEMENT Microsoft Business Name: Microsoft Corporation Street Address: One Microsoft Way City, State, Zip Code: Redmond, WA 98052-6399 Microsoft Business Contact: Name:Beatrice Pang Phone: Email: bpang@microsoft.com Microsoft Technical Contact: Name: Kalpita Deobhakta Phone: Email: kalpitad@microsoft.com Send a copy of all notices via fax to: Legal & Corporate Affairs, Health Solutions Group Fax no. (425) 936-7329 Company Business Name: Vemics, Inc. Form of Business organization: Corporation Place of organization (if incorporated): Nevada Street Address: 3600 Bee Caves Road, Suite 216 City, State, Zip Code: Austin, Texas, 78746 Company Business Contact: Name: Tom C. Dorsett Phone: (512) 791-0003 Fax: (512) 233-5190 Email: tdorsett@vemics.com Company Technical Contact: Name: John Dogru Phone: (512) 382-4312 Fax: (512) 233-5190 Email: idogru@vemics.com Additional Contact for Notice (if applicable): Name: Fred Zolla Fax: (512) 233-5190 Email: fzolla@vemics.com Agreement Effective Date: February 15, 2008 Microsoft DealPoint No.: By signing below, Microsoft and Company agree to enter into this Agreement. Each Party represents and warrants to the other that it has the authority to enter into this Agreement, and that it has all rights necessary to perform under this Agreement. The Parties agree that if the Agreement Effective Date is not filled in above, the Agreement Effective Date will be the later of the two signature dates filled in below. Each Party is responsible for its own costs and expenses associated with this Agreement except as otherwise provided in this Agreement or as may be otherwise agreed in writing by their authorized representatives. Microsoft Company Signature:/s/ Nate McLemore Signature:/s/ Tom C. Dorsett Print Name:Nate McLemore Print Name:Tom C. Dorsett Print Title:Director of Business Development Print Title:President of Healthcare Solutions Date:2/20/08 Date:2/19/08 1 1.
